DETAILED ACTION
This Office action is in response to the Application filed on March 19, 2020. An action on the merits follows. Claims 1-20 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a prior harvesting operation on a field” in line 2 of the claim. However, the claimed “prior harvesting operation” is not defined in any of the claims which renders the claim indefinite.
Par. [0055] of the specification of the instant application indicates “harvest data indicative of area(s) of the field that have already been harvested… this harvest data includes harvest yield data from particular areas of the field based on prior harvesting passes of machine 100 and/or other harvesting machines”.
Therefore, for examination purposes the examiner has interpreted the claimed “a prior harvesting operation on a field” in line 2 of the claim as “a prior harvesting operation on a field, wherein the prior harvesting operation includes prior harvesting passes of an agricultural harvesting machine over particular areas of the field”.  
Claim 1 further recites the limitation “detecting a characteristic of crop plants in a field” in line 5 of the claim. However, the examiner cannot clearly ascertain if the claimed “a field” in line 5 of the claim encompasses embodiments corresponding to the claimed “a field” previously recited in line 3 of the claim, or if the claimed “a field” in line 5 of the claim encompasses embodiments corresponding to a different “filed” from the claimed “field” previously recited in line 3 of the claim, which further renders the claim indefinite.
Claim 1 further recites the limitation “a particular area of the field” in line 8 of the claim. However, the examiner cannot clearly ascertain if the claimed “a particular area (i.e. region) of the field” in line 8 of the claim encompasses embodiments corresponding to the claimed “a region of the field” previously recited in line 3 of the claim, or if the claimed “area” in line 8 of the claim encompasses embodiments corresponding to a different area (i.e. region) from the claimed “region” previously recited in line 3 of the claim, which further renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the field” in line 8 of the claim encompasses embodiments corresponding to the claimed “a field” previously recited in line 3 of the claim, “a field” previously recited in line 5 of the claim, or if the claimed “the field” in line 8 of the claim encompasses embodiments corresponding to a different “filed” from the claimed “field” previously recited in lines 3 and 5 of the claim, which further renders the claim indefinite.
Claims 2-14 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 3 recites the limitation “wherein generating a control signal comprises controlling a controllable subsystem” in lines 1-2 of the claim. However, the examiner cannot clearly ascertain if the claimed “a control signal” in line 1 of the claim encompasses embodiments corresponding to the claimed “a control signal” previously recited in line 9 of claim 1, or if the claimed “control signal” in line 1 of the claim encompasses embodiments corresponding to a different “control signal” from the claimed “a control signal” previously recited in line 9 of claim 1, which renders the claim indefinite.
Claim 5 recites the limitation “a selected crop throughput” in line 2 of the claim. However, the claimed “selected crop throughput” is not defined in any of the claims which renders the claim indefinite.
Par. [0003] of the specification of the application indicates “In agricultural harvesters, the throughput (rate of crop moving through the machine) is dependent on the forward ground speed of the harvester”. Par. [0034] of the specification of the application further indicates “settings can illustratively be set or controlled based on expected crop throughput (e.g., the amount of crop processed by machine 100 per unit of time)”.
Therefore, for examination purposes the examiner has interpreted the claimed “selected crop throughput” in line 2 of the claim as “selected crop throughput, wherein the selected crop throughput comprises a calculated rate of harvested crop moving through the agricultural harvesting machine”.  
Claim 7 recites the limitation “wherein generating a control signal comprises controlling a display” in lines 1-2 of the claim. However, the examiner cannot clearly ascertain if the claimed “a control signal” in line 1 of the claim encompasses embodiments corresponding to the claimed “a control signal” previously recited in line 9 of claim 1, or if the claimed “control signal” in line 1 of the claim encompasses embodiments corresponding to a different “control signal” from the claimed “a control signal” previously recited in line 9 of claim 1, which renders the claim indefinite.
Claim 12 recites the limitation “identifying a plurality of areas of the field” in line 2 of the claim. However, the examiner cannot clearly ascertain if the claimed “a plurality of areas of the field” in line 3 of the claim encompasses embodiments corresponding to the claimed “a region of the field” previously recited in line 3 of claim 1, the claimed “a particular area” in line 8 of claim 1, or of the claimed “a plurality of areas of the field” in line 2of the claim encompasses embodiments corresponding to a different areas (i.e. regions) from the claimed “region” and “area” previously recited in claim 1, which renders the claim indefinite.
Claim 12 further recites the limitation “generating a control signal corresponding to the given area” in line 8 of the claim. However, the examiner cannot clearly ascertain if the claimed “a control signal” in line 8 of the claim encompasses embodiments corresponding to the claimed “a control signal” previously recited in line 9 of claim 1, or if the claimed “control signal” in line 1 of the claim encompasses embodiments corresponding to a different “control signal” from the claimed “a control signal” previously recited in line 9 of claim 1, which further renders the claim indefinite.
Claim 15 recites the limitation “a prior harvesting operation on the field” in line 7 of the claim. However, the claimed “prior harvesting operation” is not defined in any of the claims which renders the claim indefinite.
Par. [0055] of the specification of the instant application indicates “harvest data indicative of area(s) of the field that have already been harvested… this harvest data includes harvest yield data from particular areas of the field based on prior harvesting passes of machine 100 and/or other harvesting machines”.
Therefore, for examination purposes the examiner has interpreted the claimed “a prior harvesting operation on the field” in line 7 of the claim as “a prior harvesting operation on the field, wherein the prior harvesting operation includes prior harvesting passes of an agricultural harvesting machine over particular areas of the field”.  
Claim 15 further recites the limitation “a particular area of the field” in line 11 of the claim. However, the examiner cannot clearly ascertain if the claimed “a particular area (i.e. region) of the field” in line 11 of the claim encompasses embodiments corresponding to the claimed “a region of the field” previously recited in line 8 of the claim, or if the claimed “area” in line 11 of the claim encompasses embodiments corresponding to a different area (i.e. region) from the claimed “region” previously recited in line 8 of the claim, which further renders the claim indefinite. 
Claims 16-18 are rejected by virtue of being dependent upon rejected base claim 15.
Claim 17 recites the limitation “identifying a plurality of areas of the field” in line 3 of the claim. However, the examiner cannot clearly ascertain if the claimed “a plurality of areas of the field” in line 3 of the claim encompasses embodiments corresponding to the claimed “a region of the field” previously recited in line 8 of claim 15, the claimed “a particular area” in line 11 of claim 15, or of the claimed “a plurality of areas of the field” in line 3 of the claim encompasses embodiments corresponding to a different areas (i.e. regions) from the claimed “region” and “area” previously recited in claim 15, which renders the claim indefinite.
Claim 19 recites the limitation “a prior harvesting operation on a field” in lines 2-3 of the claim. However, the claimed “prior harvesting operation” is not defined in any of the claims which renders the claim indefinite.
Par. [0055] of the specification of the instant application indicates “harvest data indicative of area(s) of the field that have already been harvested… this harvest data includes harvest yield data from particular areas of the field based on prior harvesting passes of machine 100 and/or other harvesting machines”.
Therefore, for examination purposes the examiner has interpreted the claimed “a prior harvesting operation on a field” in lines 2-3 of the claim as “a prior harvesting operation on a field, wherein the prior harvesting operation includes prior harvesting passes of an agricultural harvesting machine over particular areas of the field”.  
Claim 19 further recites the limitation “detecting a characteristic of crop plants in a field” in line 6 of the claim. However, the examiner cannot clearly ascertain if the claimed “a field” in line 6 of the claim encompasses embodiments corresponding to the claimed “a field” previously recited in line 3 of the claim, or if the claimed “a field” in line 6 of the claim encompasses embodiments corresponding to a different “filed” from the claimed “field” previously recited in line 3 of the claim, which further renders the claim indefinite.
Claim 19 further recites the limitation “a particular area of the field” in line 9 of the claim. However, the examiner cannot clearly ascertain if the claimed “a particular area (i.e. region) of the field” in line 9 of the claim encompasses embodiments corresponding to the claimed “a region of the field” previously recited in line 3 of the claim, or if the claimed “area” in line 8 of the claim encompasses embodiments corresponding to a different area (i.e. region) from the claimed “region” previously recited in line 3 of the claim, which further renders the claim indefinite. Additionally, the examiner cannot clearly ascertain if the claimed “the field” in line 9 of the claim encompasses embodiments corresponding to the claimed “a field” previously recited in line 3 of the claim, “a field” previously recited in line 6 of the claim, or if the claimed “the field” in line 9 of the claim encompasses embodiments corresponding to a different “filed” from the claimed “field” previously recited in lines 3 and 6 of the claim, which further renders the claim indefinite.
Claims 20 is rejected by virtue of being dependent upon rejected base claim 19.
Claim 20 recites the limitation “identifying a plurality of areas of the field” in line 3 of the claim. However, the examiner cannot clearly ascertain if the claimed “a plurality of areas of the field” in line 3 of the claim encompasses embodiments corresponding to the claimed “a region of the field” previously recited in line 3 of claim 19, the claimed “a particular area” in line 9 of claim 19, or of the claimed “a plurality of areas of the field” in line 3 of the claim encompasses embodiments corresponding to a different areas (i.e. regions) from the claimed “region” and “area” previously recited in claim 19, which renders the claim indefinite.
Claim 20 further recites the limitation “generate a control signal corresponding to each of the given area” in line 18 of the claim. However, the examiner cannot clearly ascertain if the claimed “a control signal” in line 18 of the claim encompasses embodiments corresponding to the claimed “a control signal” previously recited in line 10 of claim 19, or if the claimed “control signal” in line 18 of the claim encompasses embodiments corresponding to a different “control signal” from the claimed “a control signal” previously recited in line 10 of claim 19, which further renders the claim indefinite.

Conclusion
The prior art made of record cited in PTO-892 and not relied upon is considered pertinent to Applicant’s disclosure. In particular, CN 109588107 A, US 20140012732 A1, US 20180108123 A1.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668